Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert Schmidt conducted on April 30, 2021.
The application has been amended as follows.

In claims:

Claims 11-20 have been canceled.

Withdrawal of Previous Restriction Requirement
Claims 8-9, directed to the non-elected species/invention, are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the previous restriction requirement is hereby withdrawn.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no 

Reasons for Allowance
Claims 1-10 are allowed: the previous rejection of claims 1-7 and 10 over the applied prior art reference has been overcome for the reason of the reversal of the examiner's final rejection of the same claims in the Decision on Appeal posted April 30, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG KIM whose telephone number is 571-270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Jung Kim/
Primary Examiner, Art Unit 2842